      Case 1:03-cr-01102-DLC Document 268 Filed 11/13/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA             :
                                      :
                -v-                   :                03cr1102 (DLC)
                                      :
 JOEL UBIERA,                         :                     ORDER
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

DENISE COTE, District Judge:

     On August 21, 2020, the U.S. Court of Appeals for the

Second Circuit issued an order granting the defendant’s motion

for a certificate of appealability, vacating the denial of his

motion under 28 U.S.C. § 2255, and remanding for further

proceedings; the mandate issued on October 13, 2020.          On October

18, the Government represented that the defendant’s conviction

for violating 18 U.S.C. § 924(c), predicated on a robbery

conspiracy, must be vacated following United States v. Davis,

139 S. Ct. 2319 (2019), and United States v. Barrett, 937 F.3d

126 (2d Cir. 2019).    The Government further requested that the

Court set a date for resentencing.       On October 21, the United

States Probation Office advised the Court that the defendant may

have been deported.    An updated Presentence Report is expected

by November 20, 2020.    Accordingly, it is hereby

     ORDERED that, by November 20, 2020, the Government shall

report whether the defendant has been deported.
         Case 1:03-cr-01102-DLC Document 268 Filed 11/13/20 Page 2 of 2



     IT IS FURTHER ORDERED that, in the event the defendant has

been deported, defense counsel and the Government will advise

the Court by December 2, 2020 of what further steps should be

taken in light of the remand for resentencing.

     IT IS FURTHER ORDERED that, if the defendant has not been

deported, counsel for the defendant shall, by December 4, advise

the Court of whether the defendant agrees to waive his physical

presence at the resentencing and appear by videoconference or if

he prefers to be present in court for resentencing.

     IT IS FURTHER ORDERED that the defendant’s sentencing

submission shall be filed by December 4.           The Government’s

submission shall be filed by December 11.

     IT IS FURTHER ORDERED that sentencing in this matter shall

proceed on December 18, 2020 at 2:00 p.m.

Dated:       New York, New York
             November 13, 2020


                                             __________________________
                                                     DENISE COTE
                                            United States District Judge




                                       2
